Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11235370B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;

For independent claim 1:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the U.S. Patent claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  



U.S. Patent No.11235370B2 claim 1
Present application (15291588) claim 1
A punch set comprising: 
a plurality of punch bodies, each punch body including a proximal end, a distal end opposite the proximal end, and a cross-sectional shape defined between the proximal end and the distal end, 
the proximal end including a flange configured to engage a punch holder, the distal end defining a V-shaped distal surface elongated in a lateral direction along the punch body, 
the V-shaped distal surface including a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, wherein the angle defines a vertex that points in a press direction, the press direction defined along an axis extending from the proximal end to the distal end and perpendicular to the lateral direction, and wherein the cross-sectional shape of each punch body is different than the cross-sectional shape of other of the plurality of punch bodies; 
a plurality of magnets embedded in the distal end of each punch body, the plurality of magnets including a plurality of front magnets arranged proximate the front surface and a plurality of rear magnets arranged proximate the rear surface of the V-shaped distal surface; and 


a plurality of punch tips configured to interchangeably and releasably engage the distal end of each punch body, 
each of the punch tips having a working surface and an opposing groove, the groove configured to receive the distal end of one of the punch bodies such that opposing walls of said groove extend past the plurality of magnets embedded in said punch body such that the plurality of magnets are cupped within the groove when the distal end of said punch body is in said groove, wherein the working surface of each punch tip is defined by a shape, and wherein the shape of the working surface of each punch tip is different than the shape of the working surface of other of the other punch tips
A punch set comprising: 
a plurality of punch bodies, each punch body including a proximal end and a distal end opposite the proximal end, 


the proximal end including a flange configured to engage a punch holder, the distal end defining a distal surface extending along a lateral direction on the punch body, 

the distal surface including a front surface portion and a rear surface portion, the front surface portion facing a different direction than the rear surface portion; 











a plurality of magnets embedded in the distal end of each punch body, the plurality of magnets including at least one first magnet and at least one second magnet, the at least one first magnet facing the front surface portion of the distal surface and the at least one second magnet facing the rear surface portion of the distal surface; and 
a plurality of punch tips configured to interchangeably and releasably engage the distal end of each punch body, 
each of the punch tips having a working surface and an opposing surface, the opposing surface configured to engage the distal surface of one of the punch bodies such that the opposing surface of the punch tip extends at least to the plurality of magnets embedded in said punch body.


For dependent claims 2, 3, and 6, the recited limitations are contained in U.S. Patent claim 1.
For dependent claims 7 and 8, the recited limitations are contained in U.S. Patent claims 3 and 8, respectively.



For independent claim 9:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the U.S. Patent claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  



U.S. Patent No.11235370B2 claim 12
Present application (15291588) claim 9
A punch assembly comprising: 
a punch body including a proximal end, a distal end opposite the proximal end, and a cross-sectional shape defined between the proximal end and the distal end, 
the proximal end including a flange configured to engage a punch holder, 
the distal end includes a distal V-shaped surface elongated in a lateral direction along the punch body and formed by a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, the angle defining a vertex that points in a press direction defined along an axis that is perpendicular to the lateral direction; and 
a punch tip coupled to the distal end of the punch body via a magnetic coupling provided by a plurality of magnets, the punch tip having a working surface and a coupling member, the distal end of the punch body engaging the coupling member of the punch tip in a tongue-in-groove arrangement wherein the plurality of magnets are provided proximate the distal end such that the plurality of magnets are embedded in the tongue-in-groove arrangement.
A punch assembly comprising: 
a punch body including a proximal end, a distal end opposite the proximal end, 


the proximal end including a flange configured to engage a punch holder, 
the distal end includes a distal surface extending along a lateral direction on the punch body, the distal surface including a front surface portion and a rear surface portion wherein the front surface portion faces a first direction and the rear surface portion faces a second direction that is different than the first direction; and 

a punch tip coupled to the distal end of the punch body via a magnetic coupling provided by a plurality of magnets, the plurality of magnets including at least one first magnet facing the first direction and at least one second magnet facing the second direction.



For dependent claims 10, 11, and 14, the recited limitations are contained in U.S. Patent claim 12.
For dependent claims 15, 16 and 17, the recited limitations are contained in U.S. Patent claims 13, 14 and 17, respectively.

For independent claim 18:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the U.S. Patent claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  


U.S. Patent No.11235370B2 claim 19
Present application (15291588) claim 18
A method of bending a workpiece comprising: 
securing a punch body to a punch holder, the punch body including a proximal end and a distal end opposite the proximal end, 
the distal end defining a V-shaped surface elongated in a lateral direction and formed by a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, wherein the angle defines a vertex that points in a press direction that defines movement of the punch body along an axis that is perpendicular to the lateral direction;
 magnetically coupling a first punch tip to the distal end of the punch body using a plurality of magnets, the first punch tip having a working surface and an opposing coupling member configured to engage the first punch tip in a tongue-in-groove arrangement, wherein a first set of the plurality of magnets are provided proximate the front surface of the distal end of the punch body and a second set of the plurality of magnets are provided proximate the rear surface of the distal end of the punch body such that the plurality of magnets are embedded in a tongue and cupped within a groove of the tongue-in-groove arrangement when the first punch tip is magnetically coupled to the distal end of the punch body; 
moving the punch body and the coupled first punch tip in the a first press direction such that the working surface of the first punch tip engages a workpiece; forcing the first punch tip and the workpiece into a die in the first press direction such that the first punch tip bends the workpiece within the die; moving the punch body and the coupled first punch tip in a second press direction that is opposite the first press direction such that the working surface of the first punch tip disengages the workpiece; 

removing the first punch tip from the punch body in order to de-couple the first punch tip from the punch body; 

and magnetically coupling a second punch tip to the distal end of the punch body, the second punch tip having a working surface and an opposing coupling member.
A method of bending a workpiece comprising: 
securing a punch body to a punch holder, the punch body including a proximal end and a distal end opposite the proximal end, 
the distal end defining a distal surface extending in a lateral direction on the punch body, the distal surface including a front surface portion facing a first direction and a rear surface portion facing a second direction different from the first direction, and wherein a press direction is defined perpendicular to the lateral direction; 


magnetically coupling a first punch tip to the distal end of the punch body using at least one first magnet that faces the first direction and at least one second magnet that faces the second direction, the first punch tip having a working surface and an opposing surface configured to engage the distal end of the punch body; 











moving the punch body and the coupled first punch tip in the press direction such that the working surface of the first punch tip engages a workpiece; bending the workpiece during engagement with the first punch tip; moving the punch body and the coupled first punch tip in a direction opposite the press direction such that the working surface of the first punch tip disengages the workpiece; 




removing the first punch tip from the punch body in order to de-couple the first punch tip from the punch body; 

and magnetically coupling a second punch tip to the distal end of the punch body, the second punch tip having a working surface and an opposing surface configured to engage the distal end of the punch body.



For dependent claim 20, the recited limitations are contained in U.S. Patent claim 19.
For dependent claim 19, the recited limitations are contained in U.S. Patent claims 20.

Claim Objections
Claim 9objected to because of the following informalities:  
Regrading claim 9, in lines 2-3 the phrase “a punch body including a proximal end, a distal end opposite the proximal end” must be changed to “a punch body including a proximal end, and a distal end opposite the proximal end”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundquist (US20190001387A1).
Regarding claim 1, Sundquist discloses a punch set (abstract and paragraphs 0129 and 0202) comprising: 
a plurality of punch bodies (fig.3: (202); or fig.11C: (1102)), each punch body including a proximal end and a distal end opposite the proximal end (see fig.11C below), 
the proximal end including a flange (see fig.11C below) configured to engage a punch holder (fig.5: (243)), 
the distal end defining a distal surface extending along a lateral direction (fig.3: the left side of the element (300)) on the punch body (fig.3: (202)), 
the distal surface including a front surface portion and a rear surface portion (see fig.11C below), the front surface portion facing a different direction than the rear surface portion (see fig.11C below); 
a plurality of magnets (fig.11C: (1124)) embedded in the distal end of each punch body, 
the plurality of magnets including at least one first magnet and at least one second magnet (fig.11C: left and right magnet (1124)), 
the at least one first magnet (fig.11C: right magnet (1124)) facing the front surface portion (see fig.11C below) of the distal surface and the at least one second magnet (fig.11C: left magnet (1124)) facing the rear surface portion (see fig.11C below) of the distal surface; and 
a plurality of punch tips (fig.11C: (1114), paragraph 0129: various tools can be engaged to the assembly) configured to interchangeably and releasably engage the distal end of each punch body (see fig.11C below), 
each of the punch tips having a working surface and an opposing surface (see fig.11C below), 
the opposing surface (see fig.11C below) configured to engage the distal surface (see fig.11C below) of one of the punch bodies (fig.11C: (1102) such that the opposing surface (see fig.11C below) of the punch tip (fig.11C: (1114)) extends at least to the plurality of magnets (fig.11C: (1124)) embedded in said punch body.


    PNG
    media_image1.png
    741
    717
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    433
    620
    media_image2.png
    Greyscale
















Regarding claim 6, Sundquist discloses wherein the working surface of each punch tip is defined by a shape (fig.11C: the shape of the working surface), and 
wherein the shape of the working surface of each punch tip is different than the shape of the working surface of other of the other punch tips (paragraph 0129: various tools can be engaged to the assembly.  



Regarding claim 7, Sundquist discloses wherein each of the magnets are embedded in bores formed in the distal end of each punch body (fig.11C: the bore where the magnet (1124) is embedded).  

Regarding claim 8, Sundquist discloses wherein each punch body and each punch tip is comprised of steel (paragraphs 0101 and 0114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mate Precision Tooling (MPT, year 2018) in view of Sundquist (US20190001387A1).
Regarding claim 9, MPT discloses a punch assembly (pages 1 and 28-29) comprising: 
a punch body including a proximal end (see fig. of page 28 of MPT below), 
a distal end opposite the proximal end (see fig. of page 28 of MPT below), 
the proximal end including a flange configured to engage a punch holder (see fig. of page 28 of MPT below: the flange for engaging a punch holder), 
the distal end includes a distal surface extending along a lateral direction on the punch body (see fig. of page 28 MPT below: the lateral direction along the z-axis, the distal end having distal surface extend along the along the z-axis “width of the punch body”), 
the distal surface including a front surface portion and a rear surface portion (see fig. of page 28 of MPT below) wherein the front surface portion faces a first direction and the rear surface portion faces a second direction that is different than the first direction (see fig. of page 28 of MPT below); and 
a punch tip coupled to the distal end of the punch body via a screw (see fig. of page 28 of MPT below), 

MPT does not disclose the punch tip coupled to the distal end of the punch body via a magnetic coupling provided by a plurality of magnets, the plurality of magnets including at least one first magnet facing the first direction and at least one second magnet facing the second direction.
Sundquist teaches a punch assembly (abstract and paragraphs 0129 and 0202) comprising:
a plurality of punch bodies (fig.3: (202); or fig.11C: (1102)), each punch body including a proximal end and a distal end opposite the proximal end (see fig.11C above), 
the proximal end including a flange (see fig.11C above) configured to engage a punch holder (fig.5: (243)), 
the distal end defining a distal surface extending along a lateral direction (fig.3: the left side of the element (300)) on the punch body (fig.3: (202)), 
the distal surface including a front surface portion and a rear surface portion (see fig.11C above), the front surface portion facing a different direction than the rear surface portion (see fig.11C above); 
a plurality of magnets (fig.11C: (1124)) embedded in the distal end of each punch body, 
the plurality of magnets including at least one first magnet and at least one second magnet (fig.11C: left and right magnet (1124)), 
the at least one first magnet (fig.11C: right magnet (1124)) facing the front surface portion (see fig.11C above) of the distal surface and the at least one second magnet (fig.11C: left magnet (1124)) facing the rear surface portion (see fig.11C above) of the distal surface.

Both of the prior arts of MPT and Sundquist are related to a punch assembly that using coupling mechanism to secure the punch tip to the punch body;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the coupling mechanism of the apparatus of MPT by the configuration of the first magnet and the second magnet as taught by Sundquist, in order to provide a quick coupling mechanism that can be used without need a tool for coupling and decoupling the punch tip which results to save time that required to change the punch tip , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image3.png
    649
    873
    media_image3.png
    Greyscale


































    PNG
    media_image4.png
    431
    784
    media_image4.png
    Greyscale














Regarding claim 10, MPT discloses wherein the punch tip includes a distal working surface and a proximal opposing surface forming a groove (see fig. of page 29 of MPT above), 
wherein the distal end of the punch body is nested within the groove formed by the opposing surface of the punch tip (see fig. of page 28 of MPT above).
Therefore, the configuration of MPT in view of Sundquist teaches the limitations of claim 10.


Regarding claim 13, MPT discloses wherein the distal working surface of the punch tip is defined by a radius (see fig. of page 29 of MPT above).  
Therefore, the configuration of MPT in view of Sundquist teaches the limitations of claim 13.

Regarding claim 14, MPT discloses wherein the groove (see fig. of page 29 of MPT above) formed by the opposing surface of the punch tip is complementary in shape to the distal end of the punch body (see fig. of page 28 of MPT above).  

Regarding claim 15, Sundquist teaches wherein the plurality of magnets are permanent magnets (paragraph 0007).  
Therefore, the configuration of MPT in view of Sundquist teaches the limitations of claim 15.


Regarding claim 16, Sundquist teaches wherein the plurality of magnets are embedded in bores body (fig.11C: the bore where the magnet (1124) is embedded) formed in the distal end of the punch body.  
Therefore, the configuration of MPT in view of Sundquist teaches the limitations of claim 16.

Regarding claim 17, MPT does not disclose wherein the punch body and the punch tip are comprised of steel.
Sundquist discloses wherein each punch body and each punch tip is comprised of steel (paragraphs 0101 and 0114).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of MPT to have  wherein each punch body and each punch tip is comprised of steel as taught by Sundquist, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US20130019650A1) in view of Sundquist (US20190001387A1).
Regarding claim 18, Rogers discloses a method of bending a workpiece (paragraphs 0004 and 0036) comprising: 
securing a punch body (fig.2: (102) or fig.10B: (1002)) to a punch holder (fig.2: (200)) (paragraph 0040 and 0080), 
the punch body including a proximal end and a distal end opposite the proximal end (see fig.10B below), 
the distal end defining a distal surface (see fig.10B below) extending in a lateral direction (fig.10B: the left direction of the element (1002)) on the punch body (fig.10B: (1002)), 
the distal surface (see fig.10B below) including a front surface portion facing a first direction (see fig.10B below) and a rear surface portion facing a second direction (see fig.10B below) different from the first direction, and 
wherein a press direction (the vertical directing of figs.2 and 10B) is defined perpendicular to the lateral direction (fig.10B: the left direction of the element (1002)); 
magnetically (paragraph 0079) coupling a first punch tip (paragraph 0080 and figs.10A-10B: (1004)) to the distal end (see fig.10B below) of the punch body (figs10A-10B: (1002)), 
the first punch tip having a working surface and an opposing surface (see fig.10B below) configured to engage the distal end (see fig.10B below) of the punch body (figs10A-10B: (1002)); 
moving the punch body and the coupled first punch tip in the press direction such that the working surface of the first punch tip engages a workpiece; bending the workpiece during engagement with the first punch tip (paragraphs 0040, 0052 and 0063, fig.2: pressing operations, the pressing operation including moving the punch (fig.2: (104), or fig.10B: (1004)) downward to bend the workpiece); 
moving the punch body and the coupled first punch tip in a direction opposite the press direction such that the working surface of the first punch tip disengages the workpiece (paragraphs 0040, 0052 and 0063, fig.2: pressing operations, the pressing operation as known in art including moving the punch (fig.2: (104), or fig.10B: (1004)) upward after bend the workpiece); 
removing the first punch tip (figs.10A-10B: (1004)) from the punch body (figs.10A-10B: (1002)) in order to de-couple the first punch tip from the punch body (fig.10B).

Rogers does not explicitly disclose magnetically coupling a second punch tip to the distal end of the punch body, the second punch tip having a working surface and an opposing surface configured to engage the distal end of the punch body;
However, Rogers disclose magnetically coupling the punch tip (figs.10A-10B: (1004)) to the distal end of the punch body (paragraph 0079);
Further, Rogers discloses the configuration of the tip is dictated by the shape to which one desires to deform a workpiece (paragraph 0003).
Furthermore, the element (fig.10A-10B: (1002)) is capable to receive a plurality of different punch tips,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rogers to have a plurality of different punch tips to be received by the element (fig.10A-10B: (1002)) in order to have the shape to which one desires to deform a workpiece (Rogers: paragraph 0003). 
 
Rogers does not disclose using at least one first magnet that faces the first direction and at least one second magnet that faces the second direction.

Sundquist teaches a punch set (abstract and paragraphs 0129 and 0202) comprising:
a plurality of punch bodies (fig.3: (202); or fig.11C: (1102)), each punch body including a proximal end and a distal end opposite the proximal end (see fig.11C above), 
the proximal end including a flange (see fig.11C above) configured to engage a punch holder (fig.5: (243)), 
the distal end defining a distal surface extending along a lateral direction (fig.3: the left side of the element (300)) on the punch body (fig.3: (202)), 
the distal surface including a front surface portion and a rear surface portion (see fig.11C above), the front surface portion facing a different direction than the rear surface portion (see fig.11C above); 
a plurality of magnets (fig.11C: (1124)) embedded in the distal end of each punch body, 
the plurality of magnets including at least one first magnet and at least one second magnet (fig.11C: left and right magnet (1124)), 
the at least one first magnet (fig.11C: right magnet (1124)) facing the front surface portion (see fig.11C above) of the distal surface and the at least one second magnet (fig.11C: left magnet (1124)) facing the rear surface portion (see fig.11C above) of the distal surface.

Both of the prior arts of Rogers and Sundquist are related to a punch set that using magnet to secure the punch tip to the punch body;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rogers to have the configuration of the first magnet and the second magnet as taught by Sundquist thereby having using at least one first magnet that faces the first direction and at least one second magnet that faces the second direction, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


    PNG
    media_image5.png
    695
    807
    media_image5.png
    Greyscale





















Regrading claim 19, Rogers in view of Sundquist does not disclose wherein the working surface of the second punch tip is shaped differently than the working surface of the first punch tip;
Rogers discloses the configuration of the tip is dictated by the shape to which one desires to deform a workpiece (paragraph 0003).
Further, the element (fig.10A-10B: (1002)) is capable to receive a plurality of different punch tips,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rogers in view of Sundquist to have a plurality of different punch tips to be received by the element (fig.10A-10B: (1002)); wherein the working surface of the second punch tip is shaped differently than the working surface of the first punch tip in order to have the shape to which one desires to deform a workpiece (Rogers: paragraph 0003).

Regrading claim 20, Rogers discloses wherein the distal surface of the punch body is a V- shaped surface such that the front surface portion is angled relative to the rear surface portion and defines a vertex that points in the press direction (see fig.10 B above).
Therefore, the modification of Rogers in view of Sundquist teaches the limitations of claim 20.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, neither Sundquist (US20190001387A1), nor Rogers (US20130019650A1), nor Mate Precision Tooling disclose nor Rouweler (US20110247389A1) every single limitation as set forth, nor does the combination of Sundquist, Rogers, Mate Precision Tooling and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the distal surface of said one punch body is a V- shaped surface such that the front surface portion is angled relative to the rear surface portion and defines a vertex that points in a press direction, the press direction defined along an axis that extends from the proximal end to the distal end of said punch body and is perpendicular to the lateral direction” in combination with the other limitations of the claim. 
Claims 3-4 are depend from claim 2.

Regarding claim 5, neither Sundquist (US20190001387A1), nor Rogers (US20130019650A1), nor Mate Precision Tooling disclose nor Rouweler (US20110247389A1) every single limitation as set forth, nor does the combination of Sundquist, Rogers, Mate Precision Tooling and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “the distal surface is a rectangular surface further including a bottom surface portion positioned between the front surface portion and the rear surface portion, wherein the front surface portion is parallel to the rear surface portion, and wherein a press direction is defined along an axis that extends from the proximal end to the distal end of said punch body and is perpendicular to the lateral direction and the bottom surface portion” in combination with the other limitations of the claim. 

Regarding claim 11, neither Sundquist (US20190001387A1), nor Rogers (US20130019650A1), nor Mate Precision Tooling disclose nor Rouweler (US20110247389A1) every single limitation as set forth, nor does the combination of Sundquist, Rogers, Mate Precision Tooling and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the distal surface of the punch body is a V-shaped surface such that the front surface portion is angled relative to the rear surface portion and defines a vertex that points in a press direction, the press direction defined along an axis that extends from the proximal end to the distal end of the punch body and is perpendicular to the lateral direction” in combination with the other limitations of the claim. 

Regarding claim 12, neither Sundquist (US20190001387A1), nor Rogers (US20130019650A1), nor Mate Precision Tooling disclose nor Rouweler (US20110247389A1) every single limitation as set forth, nor does the combination of Sundquist, Rogers, Mate Precision Tooling and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the distal surface is a rectangular surface further including a bottom surface portion positioned between the front surface portion and the rear surface portion, wherein the front surface portion is parallel to the rear surface portion, and wherein a press direction is defined along an axis that extends from the proximal end to the distal end of said punch body and is perpendicular to the lateral direction and the bottom surface portion” in combination with the other limitations of the claim. 
Claims 2, 5 and 11-12 would be allowable if rewritten to overcome the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rouweler (US20110247389A1).
Rouweler discloses a plurality of magnets (fig.14: (59-60)) for coupling a tool tip (fig.14: (3)) to a tool body (fig.14: (1)) (paragraphs 0079-0080)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        12/20/2022